NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on April 4, 2022. Claims 1-2, 4-7, 10-11, 13-17, 19-24 are pending. Claims 1, 11 & 20 are independent.

Allowable Subject Matter
Upon further consideration, claims 1-2, 4-7, 10-11, 13-17, 19-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No 20200409363. to Gogna et al. (hereinafter “Gogna:”) discloses a method for contacting a teleoperator where an autonomous vehicle may send sensor data to the teleoperator, where the sensor data represents an environment for which the autonomous vehicle is located. Additionally, the autonomous vehicle may send an indication of the other vehicle to the teleoperator.

Regarding claim 1, Gogna taken singly or in combination with other prior art of record, does not disclose or teach a  system, comprising: one or more electric scooters comprising at least one sensor; a processor; and memory storing computer-executable instructions, that when executed by the processor, cause the processor to: receive one or more status inputs from a first electric scooter of one or more electric scooters; and establish, based on the one or more status inputs, a teleoperation communication between the first electric scooter and a virtual reality headset; receive, in a teleoperation communication, a control command, wherein the control command comprises an indication of a head bodily motion made by a teleoperator using the virtual reality headset, the head bodily motion indicating a direction of travel for the first electric scooter; and determine a rate of speed for the first electric scooter based on a rate of speed of the head motion made by a teleoperator using the virtual reality headset; and send an instruction to cause the electric scooter to follow the direction of travel.

Regarding claim 11, Gogna taken singly or in combination with other prior art of record, does not disclose or teach a method for operating an electric vehicle management method comprising: receiving one or more status inputs from a first electric scooter of one or more electric scooters; establishing, based on the one or more status inputs, a teleoperation communication between the first electric scooter and a mixed reality teleoperation system comprising mixed reality goggles; receiving, in a teleoperation communication, a control command, wherein the control command comprises an indication of an eye movement made by a teleoperator using the mixed reality goggles, the eye movement indicating a direction of travel for the first electric scooter; determining a trajectory for the first electric scooter based on the eye movement made by the teleoperator using the or mixed reality goggles; and sending an instruction to cause the electric scooter to follow the control command.

Regarding claim 20, Gogna taken singly or in combination with other prior art of record, does not disclose or teach a system comprising: an electric scooter; at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to: receive one or more status inputs from the electric scooter; establish, based on the one or more status inputs, a teleoperation communication between the electric scooter and the one or more teleoperation systems; and receive, in a teleoperation communication, a control command, wherein the control command comprises an indication of an eye movement made by a teleoperator using mixed reality goggles of the one or more teleoperation systems, the eye movement indicating a direction of travel for the electric scooter; determine a trajectory for the electric scooter based on the eye movement made by the teleoperator using the mixed reality goggles; and send an instruction to cause the electric scooter to follow the control command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661